Citation Nr: 1729551	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  10-16 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for residuals of right knee injury with right medial meniscectomy.  

2. Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the right knee.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).    


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1970 to September 1971.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which continued the 10 percent evaluation assigned for the residuals of the Veteran's right knee medial meniscectomy.  During the course of the appeal, the Oakland, California VA RO issued a rating decision, granting a separate rating for right knee degenerative joint disease and the Lincoln, Nebraska VA RO issued a rating decision denying, among other things, TDIU.  These three issues, as reflected on the title page, were readjudicated in August and October 2016 Supplemental Statements of the Case (SSOCs).  The Board notes that jurisdiction of the case has been transferred to the VA RO in Oakland, California. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In a June 2017 Informal Hearing Presentation (IHP), the Veteran's representative contends that the Veteran's right knee degenerative joint disease, and right knee injury with right medial meniscectomy have worsened since his August 2013 VA examination.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Thus, the Board finds that another VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected right knee degenerative joint disease, and right knee injury with right medial meniscectomy.  

The Board also notes that the issue of entitlement to TDIU is inextricably intertwined with the increased evaluation claims remanded herein.  Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  Hence, a determination on the claim for TDIU should be deferred pending final disposition of the claims for an increased evaluation for right knee degenerative joint disease, and right knee injury with right medial meniscectomy.

Additionally, in his April 2010 VA Form 9, the Veteran did not request a hearing before the Board.  Similarly, the November 2016 VA Form 8 indicates that the Veteran did not request a hearing before the Board.  Nevertheless, the Veteran's March 2017 IHP states that the Veteran, in fact, requested such a hearing.  Therefore, on remand, the Veteran should be asked to clarify what, if any, type of hearing he wants.  If necessary, the Veteran should be scheduled for the requested hearing.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to clarify what type of hearing, if any, he wants.  If a hearing before the Board is requested, schedule the Veteran for the hearing, consistent with current procedures.  

2. Schedule the Veteran for a VA examination to assess the severity of his service-connected right knee degenerative joint disease, and right knee injury with right medial meniscectomy.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file and a copy of this REMAND must be made available to the examiner for review in conjunction with the examination.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, prior VA examination reports, and lay statements and assertions.

After examining the Veteran and reviewing the record, the examiner should specifically delineate all symptoms associated with the Veteran's service-connected right knee degenerative joint disease, and right knee injury with right medial meniscectomy.  

The examiner should specifically test the range of motion for pain for the right knee in active motion, passive motion, weight-bearing, and nonweight-bearing.  The opposite joint (left knee) should also be tested if that joint has no demonstrated abnormalities.  Any additional limitations due to pain or other factors should be set forth.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

With regard to range of motion testing, the examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present.  The examiner should report on whether there is functional loss due to limited strength, speed, coordination or endurance. 

The examiner should also estimate any additional loss of function during periods of flare-up, expressed in degrees of lost motion.  Such estimate can be based on the Veteran's description of his limitations during such periods, so that an estimate should be provided, if at all possible, even in the absence of direct observation by the examiner.

The examiner is advised that the Veteran is competent to report limitation during flare-ups.

The examiner should also provide an opinion concerning the impact of the Veteran's right knee degenerative joint disease, and right knee injury with right medial meniscectomy on his occupational functioning.  The examiner should describe the types of limitations the Veteran experiences as a result of each disability respectfully.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

3. In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address and to his representative, if applicable.  It should also be indicated whether any notice sent was returned as undeliverable.  

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







